SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

346
CA 13-01011
PRESENT: SCUDDER, P.J., PERADOTTO, CARNI, LINDLEY, AND VALENTINO, JJ.


FIBERGLASS FABRICATORS, INC.,
PLAINTIFF-APPELLANT,

                     V                            MEMORANDUM AND ORDER

C.O. FALTER CONSTRUCTION CORP.,
DEFENDANT-RESPONDENT,
ET AL., DEFENDANTS.
(APPEAL NO. 1.)


BYRNE, COSTELLO & PICKARD, P.C., SYRACUSE (ZEA M. WRIGHT OF COUNSEL),
FOR PLAINTIFF-APPELLANT.

HANCOCK ESTABROOK, LLP, SYRACUSE (JANET D. CALLAHAN OF COUNSEL), FOR
DEFENDANT-RESPONDENT.


     Appeal from an amended order of the Supreme Court, Onondaga
County (John C. Cherundolo, A.J.), entered August 23, 2012. The
amended order, inter alia, dismissed the complaint of plaintiff and
granted money damages to defendant C.O. Falter Construction Corp.
after a nonjury trial.

     It is hereby ORDERED that said appeal is unanimously dismissed
without costs.

     Same Memorandum as in Fiberglass Fabricators, Inc. v C.O. Falter
Constr. Corp. ([appeal No. 2] ___ AD3d ___ [May 9, 2014]).




Entered:   May 9, 2014                          Frances E. Cafarell
                                                Clerk of the Court